Phelps, J.,
delivered the opinion of the Court. — The first and principle question arising in this case is, whether the release, exe*526cuted by the plaintiff to the defendant, for the purpose of rendering the defendant a competent witness in the former suit, is a bar to the present action. The objection to its operating as a bar, as made by the plaintiff", is, that it is not to be regarded as having been, in a legal sense, delivered ; and further, that if it were so delivered, it is not to be considered a legal or valid instrument.
That delivery is essential to the operation and validity of all written instruments, is not to be questioned ; but there are cases, where the contract may be justly regarded as completed and binding on the party, although the written evidence of that contract may not be in his personal possession. The question of delivery depends, in many cases, on the intention of the parties; and an act in itself equivocal may derive its legal effects irom that intention, as evidenced by attendant circumstances. In this case, the laying the discharge on the table, in the presence of both parties, and in the power of both, might, and might not, operate as a delivery in a legal sense. Whether it did or did not so opeiate, depends upon the criterion already suggested. If the note, which appears to have been executed in consideration of the discharge, had been, as we must infer from the case, actually delivered, it would seem, that such an act must be construed as an intentional delivery and a consummation of the contract. The case however, furnishes most satisfactory grounds for this conclusion. The occasion of its production, at the justice’s court, was the objection taken to the competency of the defendant as a witness for the plaintiff, in the action then pending. The purpose of its produc tion was to remove that objection ; and by whomsoever produced there, it was relied on by the plaintifFas an instrument which had taken effect to extinguish the interest of the witness. This proceeding involves an avowal ofits delivery.
The more important question, however, is whether, admitting the delivery, the instrument was effectual to extinguish the claim attempted to be enforced in-the present action.
The whole transaction, in relation to the note and discharge, was a gross fraud upon the administration of justice. The agreement in relation to the note, that its validity should depend upon the event of the suit, restored the interest of the witness, and converted the whole proceeding into a corrupt device — a fictitious and simulated contract, entered into for the unlawful purpose of deceiving the court, and imposing upon it, asa disinterested witness, a person in reality as deeply interested as the plaintiff himself. It is not to be supposed, that the law would lend its sanction to a *527contract conceived in purposes of fraud,'and calculated, moreover, to poison the very fountains of justice. The policy of the law on the subject is well settled. It refuses its aid to such a contract, either for the purpose of enforcing it, or of relief from it. If the contract be executory, it is deemed void ; and if executed, the law affords no aid in extricating the party from the necessary consequences of his criminal act.
The latter principle might indeed seem to give validity to the discharge in question. But it is to be remembered, that this principle of law applies only in cases where the parties are to be regarded as participes criminis. Were the plaintiff, in this instance, of full age at the time ol joining in this discharge, it would be difficult to discover upon what principle he could be relieved upon the ground that the discharge is tainted with positive illegality. But he is admitted-to have been, at that time, a minor; and it is worthy of consideration, whether he is so far implicated in the fraud contemplated by that transaction, as to be bound by a contract otherwise voidable.
A minor is not supposed by law to be possessed of legal discretion ; nor to be so far connusant of the legal character and effect of a contract, as to be bound thereby. If he is not considered capable of discerning the natural and necessary import and consequences of a contract, he cannot be supposed capable of judging of those remote incidents, which are derived not so much from considerations of equity and justice between the parlies, as from more abstruse and deep laid principles of general policy. And if he is not subjected to the usual consequences of a contract, he ought not to be visited, in regard to them, with the vindictive policy of the law. In short, if he is not bound directly and immediately, he cannot be made so by any circuity of reasoning, drawn from any accidental or contingent consequences of his contract.
The mere circumstance that a party executing a receipt or discharge is an infant, is not, in all cases, a sufficient reason to avoid it. There can be no doubt, that such an instrument, executed by him upon a bona fide and sufficient satisfaction of a debt due him, is binding. For this reason, it becomes necessary, in this case, to inquire into the consideration on which the discharge is founded, and the circumstances under which it was given; and, as there was no satisfaction nor payment of the claim, but a discharge or release executed, which can be binding only as a positive contract; and as this contract was entered into under the circumstances mentioned, we are clearly of opinion that he is not *528bound by it; and that it is not a case where the vindictive rule, above alluded to, can properly be applied.
It is contended, however, by the defendant, that, although this release cannot be considered as binding on the plaintiff, as his own act simply, yet, that, having been executed by the guardian ad litem, it is effectual to discharge the claim ; and that the plain-tifl’s remedy, for any injury he may have sustained, is against his guardian. This depends upon the power of the guardian to bind the plaintiff by the release. Admitting, for argument’s sake, that such an instrument may legally be executed by the guardian, as a general rule, yet this rule applies only to bona fide and lawful acts. It cannot apply to fraudulent and unlawful acts, nor to contracts, which, for their illegality, would not be enforced, and which, if executed, are binding on the party only upon the principle that he is particeps criminis. Indeed, an infant may avoid the act of his guardian, if it be in fraud of his rights, or illegal in its nature. — See Rogers et ux. vs. Cruger et al. 7 Johns. Rep. 557. Regarding the release, then, as the act of the gardian, and as illegal in its character, there is no reason why the'plaintiff should be bound by it, as the only ground upon which such a contract is ever held binding, to wit, that the party is particeps criminis, does not exist in the case.
We are, after all, of opinion, that the guardian ad litem had no power to execute the release in question, for the purpose stated in the case. The power of discharging the interest of a witness, in order to render him competent, was never supposed to appertain to the offices of an attorney or other agent for conducting a suit. It is not necessarily involved in an authority to prosecute or defend, The powers of a guardian ad litem, appointed by the court, are analogous to those of an agent or attorney appointed by the party. In neither case do they extend to the disposition or control of claims not in issue in the suit; nor is it easy to discover the source from which the court derive the power of authori-sing any interference with claims, which, not being involved in the issue, are of course not within their jurisdiction. Th'ere are insuperable objections to the exercise of such a power. The jurisdiction of the probate court is assumed by it, and the general guardian, if there be one, is ousted of his office. The control of the ward’s effects is transferred to a tribunal, where the law has not placed it, and the administration of those effects committed to the agents of that tribunal, without the security provided by law. To permit the guardian ad litem to exercise a controuj over any *529thing, except the suit itself, would be dangerous in the extreme.
The power of such guardians has ever been strictly construed. Hence their admissions are not binding on their wards. — See Cowling vs. Ely, 2 Starkie’s Rep. 366. Nor is the answer of a guardian to a bill in chancery binding on the ward. — See Beasley vs. Magrath, 2 Sch. and Lefroy, 34 ; Wrottesly vs. Bendish, 3 P. Wms. 237 ; Leigh vs. Wood, 2 Vent. 72 ; 2 Mad. Ch. 262. Here the authority of a guardian ad litem to discharge the interest of a witness, in order to render him competent, (the precise authority here claimed,) has also been denied. — See Frazer vs. Marsh, 2 Starkie’s Rep. 41 ; 2 Saund. Pl. and Ev. 948.
The release in question was therefore no bar to the present action, and the decision of the county court on that point is affirmed.
A further exception, however, is taken to the decision of the court below, viz. ; that they held the judgement in the suit, instituted against Calvin Bruce by the plaintiff on the note in question, to be prima facie evidence for the plaintiff in this case-.
There are two points of view, in which judicial proceedings may be regarded, when offered as evidence in a subsequent case. A judgement may be relied on as a matter of estoppels, i. e* as a previous determination of the same controversy ; in which case k is, if evidence at all, conclusive evidence between the parties ; and it may be offered as matter in pais, as a fact,or a part of a transaction, in relation to which a controversy has arisen ; and in such case, it is relied on, not as a conclusive determination of the identical controversy, but as a iact or occurrence, having a bearing upon the controversy to be settled. When offered in this point of view, its admissibility depends, not so much upon the question who are parties to if, as upon the question, whether the existence of such a judgement is a fact material to the issue.
In the present case, the representation set forth in the declaration relates to the collectability of the note, and was substantially, that there was no claim in offset to defeat a recovery on it. This being the case, a recovery in the suit on the note, would have satisfied the representation, and been decisive of the present controversy. On the other hand, the judgement for the defendant in the former suit goes to establish the fact, that the plaintiff failed to collect the note, which is essential to his recovery here. The record further shows that failure to have been occasioned by means of an account pleaded in offset by Bruce, another fact equally essential to the right of recovery. Thus far the proceed*530ings in relation to the note are to be regarded as mere matters' in pais, material to the issue, and to be proved, as is admitted on all hands, by"the only proper evidence, the record of those proceedings. The admissibility of this evidence is not contested by the defendant; but it is insisted, that, although this evidence establishes the fact that such a judgement was rendered, yet it is not even prima facie evidence of the correctness of that judgement, pr of the existence of any state of facts which would warrant it. If it is conceded that the record was properly in evidence, and the fact of a failure to recover on the note, established by it, then the question raised in this case becomes simply a question, whether, in the absence of all proof in relation to the merits of the case then decided, the presumption is in favor of the judgement or against it ? Or, in other words, whether there is any case, where the law makes a record evidence, but, at the same lime, presumes it to be false.
The presumption of law is in favor, not only of the regularity, but also- of the justice of all judicial proceedings ; and if a contrary presumption were to prevail, the result would be, that every adjudication in favor of a claim, however often it might be repeated, would only furnish additional evidence that it was unfounded and false.
It is to be observed, however, that the charge of the court, in relation to the effect of this judgement, had reference to the fact, which appears in the case, that the defendant was not only notified of the former suit, but was present at the trial, and aiding in sustaining the action. If, on that occasion, he could not satisfy the court of the plaintiff’s right of recovery, and if he offered in this case no evidence to show that he should have recovered, were not the jury warranted in finding, that the set off in that action was properly allowed ? And were not the court justified in charging, that the judgement in the first action was prima facie correct ? The defendant had his day in court to contest the set off, and, according to the decision in the case of Warner & Co. vs. McGary, decided by this Court, the present circuit, in Chit-tenden county,* the judgement might be held conclusive evidence against him, as to the merits,of that suit.
'As to the other point raised in the case, upon the ground that the account pleaded in offset was originally agreed to be applied to another note, between the same parties, it is sufficient to oh-*531serve, that, by the sale of this last mentioned note, the party had disabled himself from performing that agreement, and had virtually rescinded it.
Judgement affirmed.

 See ante p. 507.